Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Mock appeals the district court’s order granting summary judgment to the Federal Home Loan Mortgage Corporation in his action under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mock v. Fed. Home Loan Mortg. Corp., No. l:13-cv-01292-LMB-JFA (E.D.Va. July 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.